DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Currently, claims 1-13 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Claim Rejections - 35 USC § 103
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tevet (Tevet et al; MAEDICA-A Journal of Clinical Medicine, vol 10, 2015, pages 27-32) in view of Mesa.

With regard to claims 1, 7, 8, and 13, Tevet does not teach administering to the subject, an effective amount of a JAK-STAT inhibitor which is ruxolitinib, however Mesa teaches that in 2011, ruxolitinib, a small molecule inhibitor of JAK kinases, was approved by the FDA for the treatment of patients with myelofibrosis, including MPN (primary myeloproliferative neoplasms), PV (polycythaemia vera), and ET (essential thrombocythaemia).  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date, to administer ruxolitinib to myeloproliferative patients with PV or ET, including those who had had a previous cardiovascular event and possessed the JAK2 V617F genotype, for the obvious benefit of treating the myleproliferative neoplasm as taught by Mesa.  The ordinary artisan would have had a reasonable expectation of success in administering ruxolitinib to such patients because Mesa teaches that a significantly larger proportion of patients in the groups that received ruxolitinib achieved the primary efficacy end point than the patients in the control groups (see page 103, col 3).  
Response to Arguments
The response traverses the rejection.  

The response asserts that Tevet does not teach selecting an MPN subject with the JACK2 V617F genotype, but merely refers to the percentage of patients that have the genotype and that the data presented by Tevet suggests that the association of the genotype with thrombosis is not very strong.  This argument has been thoroughly reviewed but was not found persuasive because these arguments do not point to any particular manipulative differences between the active step required by the claims and the teachings of the prior art. 
With regard to the assertion that Tevet does not teach use of JAK-STAT inhibitors to treat MPN associated with the JACK2 mutation is not persuasive because one cannot show non obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The assertion that Mesa does not mention cardiovascular events is not found persuasive because these are directed to intended use limitations in the preamble which do not result in any manipulative differences between the active steps required by the claims and the teachings of the cited prior art.  The body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Accordingly, the assertions that the art at the filing date does not provide motivation to inhibit JAK-STAT signaling to prevent cardiovascular events is not found persuasive.  
The assertion that the teachings of Tevet and Mesa being divergent is not found persuasive because Tevet discusses analysis of patients with MPNs while Mesa teaches treatment of patients with MPNs.   
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (page 10 of the response), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, any the arguments regarding the “absence of MPN” are not found persuasive because this limitation is not present in the claims.  

Conclusion
No claims are allowed.  Claim 9 is objected to for being dependent on a rejected claim.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634